 DETECTIVE INTELLIGENCE SERVICE69Norman J.Provost d/b/a Detective IntelligenceServiceandInternationalUnion of Guards andWatchmen,Petitioner.Case 20-UC-25June 26, 1969DECISION AND ORDER GRANTINGPETITION TO CLARIFYCERTIFICATIONBy CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND JENKINSUpon a petition of International Union of Guardsand Watchmen for clarification of unit, duly filed onFebruary 7, 1969, under Section 9(b) of theNationalLaborRelationsAct,asamended, ahearingwasheld on February 26, 1969, beforeHearing Officer Donald E. Twohey. On February27,1969, the Regional Director for Region 20issued an Order Transferring the case to the Board.Thereafter, briefs were timely filed by Employer andPetitioner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to athree-member panel.The Board has reviewed the Hearing Officer'srulingsmadeat thehearingand finds that they arefreefromprejudicialerror.They are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employerisengaged in commerce withintthe meaningof the Act.2.The Petitioner represents certain employees ofshe Employer.r,3.On August 28, 1968, as the result of an electionhonducted pursuant to a stipulation for certification'uponconsentelectioninCase20-RC-8244,Petitionerwas certified to represent the followingemployees of the Employer:All security officer employees of the Employerworking out of its Oakland, California locationincluding regular part-time employees, excludingofficeclericalemployees,salesmen,part-timeemployees who have not worked in the calendarquarter ended June 30, 1968, and supervisors asdefined in the Act.The Petitioner contends that the certification isambiguous and should be clarified so that it willclearly includeall regular part-timeemployees. TheEmployercontendsthatthecertificationisunambiguousandclearlyexcludespart-timeemployees hired since the specified quarter.We think it is clear that in drafting the consentagreement the parties and the Regional Directorinadvertently included in the unit description theformula agreed on todeterminewhich employeeswould be eligible to vote in the ensuing election.Thus it is not uncommon, in cases where an issuearises asto what part-time employees may vote inan election, to utilize employment in a particularcalendar quarter as one of the criteria to determineeligibility.'On the other hand the exclusion ofemployees from the unit on the basis of their date ofhirewould be manifestly contrary to a basicprinciple of unit determination that the inclusionand exclusion of employees from a unit must bebased on the work interests and job functions of theemployees involved.'In particular, however, we note that in this case,as revealed by the unit description, the Petitionerand the Employer first of all have specifically agreedto include in the unit the Employer's regularpart-timeemployees. It also appears from theevidence adduced at the hearing that the greaterpart of the Employer's force of security officersconsists of employees who work less than full time,and there is an indication in the record that theEmployerhasresortedincreasinglytotheemployment of part-time employees. Further, therecord also discloses that there is a substantialturnover among the Employer's work force, suchthat the Employer's employee complement hasbecome, and is becoming, increasingly composed ofpart-time employees hired since the election. In thissituation,theeffectof the provision excludingpart-time employees who have not worked duringthe specified calendar quarter, applied as a term ofunitdescriptionrather than as a formula fordetermining voting eligibility, is to diminish andpotentially to eliminate entirely the very part-timeemployeeswho constitute the bulk of the unitinvolved.We cannot believe, despite the Employer'sprotestations to the contrary, that such a resultreflects the deliberate intention of the parties. It isnot reasonable, we believe, for parties to agree totheappropriateness of a unit composed for thegreater part of a given class of employees and in thesame unit description provide for a mechanismwhereby such employees are to become largely orentirely eliminated.In sum, we conclude that the unit descriptionappearing above, if interpreted literally, containsinconsistencies leading to an absurd result andcannot reasonably be regarded as reflecting theparties' intention.We find, as indicated above, thataprovision intended in fact as a formula fordetermining eligibilityinanelectionhas beeninadvertently included in the unit description.Weshallaccordingly clarify the unit description byeliminating the eligibility provision.'Allied Stores of Ohio, Inc,175 NLRB No 162;Fresno Auto Auction,Inc. 167 NLRB No.124;Farmers InsuranceGroup,143 NLRB 240, 245;Motor Transport LaborRelations,Inc ,139 NLRB 70, 72.'T0 Metcalf Company,171NLRB No. 160,and authorities citedtherein.177 NLRB No. 115 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERin these proceedings shall be as follows:All security officer employees of the EmployerItisherebyordered that the petition forworking out of its Oakland, California locationclarification be granted, and that the description ofincluding regular part-time employees, excludingthe unit involved in this proceeding be clarified. Asofficeclericalemployees,salesmen,andso clarified, the description of the appropriate unitsupervisors as defined in the Act.